 


109 HR 3543 IH: To eliminate Medicare and Medicaid coverage of drugs when used for treatment of erectile dysfunction.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3543 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Deal of Georgia (for himself, Mr. Gordon, and Mr. Gingrey) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To eliminate Medicare and Medicaid coverage of drugs when used for treatment of erectile dysfunction. 
 
 
1.Elimination of medicare and medicaid coverage for drugs when used for treatment of erectile dysfunction 
(a)In generalSection 1927(d)(2) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)) is amended by adding at the end the following new subparagraph: 
 
(K)Agents when used for the treatment of erectile dysfunction.. 
(b)Elimination of federal payment under medicaid programSection 1903(i) of such Act (42 U.S.C. 1396b(i)) is amended— 
(1)by striking or at the end of paragraph (19); 
(2)by striking the period at the end of paragraph (20) and inserting ; or; and 
(3)by inserting after paragraph (20) the following new paragraph: 
 
(21)with respect to amounts expended for covered outpatient drugs described in section 1927(d)(2)(K) (relating to drugs when used for treatment of erectile dysfunction).. 
(c)Effective dateThe amendments made by this section shall apply to drugs dispensed on or after the date of the enactment of this Act.  
 
